Citation Nr: 0203954	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  97-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	William R. Brummett, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.C.

ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated 
September 1995, September 1996, and January 1997 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.

A Board decision in April 1998 denied the claims for service 
connection for hypertension, neck disability, and left ankle 
disability.  In addition, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
entitlement to service connection for a low back disability.  
The veteran appealed this decision.  In a Memorandum Decision 
dated September 22, 1999, the United States Court of Appeals 
for Veterans Claims (Court) determined that the veteran had 
abandoned the claim for service connection for hypertension.  
In addition, the Court affirmed the Board's decision with 
regard to the denial of service connection for a left ankle 
disability, finding that the claim was not well-grounded.  
Furthermore, the Court vacated the Board's April 1998 
decision with regard to the issues of service connection for 
a neck disability and whether new and material evidence had 
been submitted to reopen the claim for service connection for 
a low back disability.  The Court found that the claim for 
service connection for a neck disability was well-grounded.  
The issue regarding whether new and material evidence had 
been submitted to reopen the claim for entitlement to service 
connection for a low back disability was remanded pursuant to 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), a case issued 
subsequent to the April 1998 Board decision.

A June 2000 Board decision found the veteran's claim for 
service connection for a neck disability to be well-grounded, 
and reopened the claim for service connection for a low back 
disability and determined that the issue was well-grounded as 
well.  In addition to these findings, the Board remanded the 
case back to the RO in order to obtain additional private 
treatment records, as well as VA treatment records and 
additional service medical records.  Also requested was a VA 
examination of the veteran's neck and back to determine 
whether any neck or low back disability is attributable to 
military service.


FINDINGS OF FACT

1.  The veteran hurt his low back in a fall in August 1973.

2.  The veteran hurt his neck in the same fall in August 
1973. 


CONCLUSIONS OF LAW

1.  Low back disability was probably incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(2001).

2.  Neck disability was probably incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a low back disability and service connection 
for a neck disability, both of which he claims was incurred 
following an accident while on duty in August 1973.

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for a low back disability and a 
neck disability and its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
By virtue of the Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim.  The veteran 
was afforded VA examinations, and the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, it appears that all evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  See 38 U.S.C.A. §§ 1110, 
1131.  Service connection may be established by demonstrating 
that the disability was first manifested during service and 
has continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  See also 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for a disability which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disability was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  In addition, where a disability is 
proximately due to or the result of a service-connected 
disease or injury, it will also be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a).  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49, 55-57 (1990).  

The veteran's service medical records show that at the time 
of his enlistment examination in June 1972, no neck or low 
back disability was noted, however, the veteran in the Report 
of Medical History, indicated suffering a knee injury in 
August 1971 and a neck injury in February 1972, having been 
treated at University Hospital in Georgia.  The other records 
show that in August 1973, the veteran fell off a ladder, hit 
his left knee and landed on his left side.  He was treated 
for abrasion and tenderness of the left knee.  There are no 
complaints of, treatments for, or diagnosis of any other 
injury from that accident.  The veteran continued to 
experience pain in his left knee and underwent a left lateral 
meniscectomy in May 1975.

VA treatment records covering 1977 to 1987 primarily show 
treatment for the veteran's left knee disability.  There were 
no complaints of, treatment for or a diagnosis of a neck or 
back disability.  However, in March 1987 it was noted that 
the veteran had low back pain.  Since that point, the veteran 
has complained of and received treatment for low back pain.

Additional private medical records reflect that the veteran 
suffered from low back problems.  An MRI of the lumbar spine 
in April 1989 revealed posterior osteophytes with disc 
bulging at L5-S1.  A computed tomography of the lumbar spine 
in May 1989 also showed disc bulging and central osteophyte 
formation at the L5-S1 level of uncertain clinical 
significance.  In a statement dated November 1989, a private 
physician noted the veteran's back problems probably were the 
result of the August 1973 fall while in service.  Also, in an 
August 1990 treatment report, another physician noted that 
the veteran had "chronic recurrent neck and back pain, 
apparently secondary to the knee injury with subsequent 
multiple surgeries of the knee, worsening knee problems with 
neck and back."

A VA fee basis evaluation in March 1990 showed the veteran to 
have lumbosacral and left sacroiliac tenderness on direct 
pressure, no muscle spasm, and some limitation of motion.  X-
rays of the lumbosacral spine were within normal limits.  The 
diagnosis was chronic lumbosacral sprain.

More VA and private medical records show the veteran to have 
chronic low back pain and a neck/cervical spine disability.  
A July 1991 MRI showed marginal osteophyte formation and 
facet disease at the L5-S1 level which resulted in left 
sided-neural forminal narrowing and probable impingement on 
the left L5 nerve root.  A December 1994 VA radiology report 
of another MRI of the lumbar spine shows that the veteran had 
advanced disk degeneration at L5-S1 with small central 
posterior disk protrusions.  A March 1995 VA examination 
showed limitation of motion of the lumbar spine with severe 
pain.  The diagnosis was back injury with MRI evidence of 
advanced disk degeneration L5-S1.  Statements from October 
1995 and December 1995 from another of the veteran's private 
physicians noted it was his opinion that the veteran's back 
problems resulted from the 1973 injury while in service.  A 
VA examination in October 1996 showed that the veteran had 
limitation of motion of the back and the neck.  The diagnosis 
was history of lumbosacral protruded disk and post traumatic 
arthritis of the cervical spine.  A radiology report showed 
that an MRI of the lumbosacral spine revealed degenerative 
changes of L5-S1 with midline protruding intervertebral disc.  
No nerve root compromise was identified.  An April 1997 VA 
radiology report showed x-rays of the cervical spine which 
revealed evidence of degenerative disc disease at C5-C6 with 
mild loss of intervertebral disc height as well as anterior 
and posterior osteophyte formation.

A personal hearing was held before the undersigned Board 
member at the RO in October 1997.  The veteran testified to 
his accident in August 1973 while on active duty.  He also 
mentioned that he hurt his knee, neck, lower back and ankle 
in that accident.  The veteran also testified that he first 
went to a private physician for his neck problem in December 
1976.  He also testified that he complained about his low 
back problems during service but was not taken seriously.  
Since 1979 he had constantly complained about his low back 
and that in April 1989 it was finally diagnosed as a 
herniated disc.

The June 2000 Board decision reflected the history of the 
case and determined that the veteran's claim for a neck 
disability was well-grounded.  The Board also determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a low back disability, and 
found the claim to be well-grounded as well.  In addition to 
these conclusions, the Board determined that a remand was 
necessary in order to obtain the veteran's separation 
examination report, as well as to obtain some additional 
treatment records for the veteran's neck disability.  The 
Board also determined that another VA examination was 
necessary in order to obtain a medical opinion as to the 
etiology of the veteran's low back and neck disabilities, 
along with an opinion as to whether his service-connected 
left knee disability aggravates his neck and back 
disabilities.

Following the Board's remand, the veteran underwent a VA 
examination in October 2000.  The examiner noted a review of 
the veteran's entire claims file and military records, as 
well as the Board's remand notes.  The examiner noted that it 
was clearly evident that the veteran fell down some stairs on 
board a ship in August 1973.  He underwent lateral 
meniscectomy, proximal fibular head resection and 
subsequently has had half a dozen more procedures with a 
marked amount of degenerative changes in all three 
compartments of the knee.  It was clearly evident to the 
examiner that the veteran's first complaint of back pain was 
in 1987, 14 years after his knee surgery.  It was also 
evident that the veteran had left sided neck pain from 1979 
to 1980.  The veteran related to the examiner incidents in 
which he fell and injured himself while in service.  He also 
stated that his neck and back were never examined and that he 
never underwent a separation examination.  He also stated 
that he began to have back problems shortly after leaving the 
military.  He had been using a cane for years, and uses a 
back brace and a left knee brace.  A CT scan of the lumbar 
spine and a magnetic imaging scan were first done in 1989 
with subsequent magnetic resonance imagining scans done in 
1992 and 1996.  C5-6 degenerative disc disease had been noted 
since 1997.  

A physical examination was confined to the back and left 
knee.  On examination of the veteran's back, there was no 
lumbar spasm, but palpitating the paraspinal muscles elicited 
pain.  The diagnosis was cervical radiculopathy, left, 
probably from the C4-5 level, degenerative joint disease, L4-
5 and L5-S1, severe degenerative changes of the left 
patellofemoral and lateral joint, left knee, directly related 
to the injury he sustained in August 1973.  The examiner also 
noted that he did not agree with the results of a private 
medical examination from August 1990 that stated that the 
neck and back pain were apparently secondary to the veteran's 
knee injury.  The opinion, according to the examiner, was not 
corroborated by the evidence of the claims folder or the 
medical record, and there was no indication that the neck or 
back injury were either directly or indirectly related to the 
veteran's military service between 1972 and 1975.

Records recently submitted to the claims file following the 
June 2000 remand include a statement submitted by one of the 
veteran's private physicians dated March 2001 that stated 
that the veteran never had surgery on his neck and right 
knee, and that there are no scars of any sort indicating 
surgery at the time of his physical examination.

Also submitted following the June 2000 remand were treatment 
reports from University Hospital from August 1970 and January 
1972.  The records from August 1970 show the veteran having 
injured his right knee while playing football.  Following an 
examination, he was diagnosed as having a partial tear of the 
medial collateral ligament of the right knee.  The January 
1972 treatment records show treatment for acute cervical disc 
syndrome.  The veteran was injured while wrestling for his 
high school team.  He was thrown on his left shoulder and the 
left side of his head, sustaining a painful injury to the 
shoulder and to the intrascapular region of the left side of 
the back.  There was pain on motion of the shoulder, muscle 
spasms in the side of the neck, and pain with rotation of 
head to the left.  There was no neurological deficit.  The 
veteran was placed in traction and about 24 hours later felt 
relief.  He was then discharged.

The medical evidence clearly states that the veteran 
currently suffers from both  neck and back disability.  
Medical evidence that supports a link between the current 
disabilities and the August 1973 accident while in service 
has also been presented.  Although the VA examiner in October 
2000 stated that he did not agree with the opinion of the 
examiner in the August 1990 statement, the claims file 
contains numerous additional medical opinions, namely those 
dated November 1989, August 1990, October 1995 and December 
1995 from private physicians which are all of the opinion 
that the veteran's disabilities were in fact related to the 
fall in August 1973. Merely because it is later in time, 
however, is not a reason to accord one particular opinion 
dispositive weight. It is true that the October 2000 report 
is in greater detail than the earlier more favorable medical 
statements and comments.  Even so, it reflects more a 
declaration of disagreement rather than an articulation as to 
why the earlier doctors' expressions were of little value.  
To be sure, there are competing theories of the origin of the 
veteran's low back and neck problems.   There is likewise no 
compelling or indisputable evidence linking back and neck 
abnormalities to service, but the law, of course, does not 
require such a level of association.  Circumstantial, 
anecdotal, and medically competent items of evidence, which 
are plainly favorable, are of record.  The Board cannot find 
any reason to dismiss the credibility or genuineness of these 
statements.  Because the evidence does not preponderate 
against the veteran's claim, service connection for a neck 
and a low back disability is granted.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

1.  Service connection for residuals of a low back injury is 
granted.

2.  Service connection for residuals of a neck injury is 
granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim on 
or after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


